METCALFE, J.
The plaintiff in error was plaintiff below, having brought this action to recover from the defendant, J. L. Free, as indorser on an interest coupon of a bond executed by the O. C. Saum Real Estate Co. This bond bears date May 15, 1907, is for $500, and is payable to the defendant J. L. Free. On July 10, 1907, the defendant indorsed the bond upon the back thereof as follows:
“Cleveland, Ohio, July 10, 1907. For value received I hereby sell, assign, and transfer all my right, title and interest in the within bond to C. J. Alpeter. J. L. Free. ’ ’
There is no separate indorsement upon the coupon sued upon or upon any of the coupons. This bond also is not payable either to bearer or order and contains no words of negotiability. It also contains the following provision:
“It can be transferred by indorsement, record thereof on the company’s books.”
The coupon, omitting dates, signatures, etc., reads as follows:
*403“The O. C. Saum Real Estate Co. will pay to bearer $15 in gold coin of the United States at the office of the Cleveland Trust Co. of Cleveland, being six months’ interest then due on its six per cent. 10-year debenture bond No. 53.”
On this state of facts is the defendant liable as an indorser of the coupon? We think not. Neither the bond nor the coupon is negotiable. The contract of indorsement relates entirely to negotiable paper. The assignment of nonnegotiable paper does not render the assignor liable as an indorser. We do not place our holding upon the theory that the coupon required a separate indorsement, for we are satisfied that the interest coupon is merely an incident of the bond and title to it will pass by transfer of the bond. We place our holding purely upon the ground that the assignor thereof incurred no liability as indorser or otherwise by a simple transfer of the instrument. 10 Cyc., 599; National Bk. of New London v. Lake Shore & M. S. Ry., 21 Ohio St. 221; Freon v. Carriage Co., 42 Ohio St. 30 [51 Am. Rep. 794]; Zander v. New York Security & Trust Co. 178 N. Y., 208 [70 N. E. 449].
Marvin and Niman, JJ., concur.